TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00727-CV




Loretta Jones, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-06-002820, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        The trial court signed its termination order on November 13, 2007.  Appellant filed
her notice of accelerated appeal on December 3, 2007, and on December 12, the trial court found that
the appeal was frivolous, appointing counsel for the limited purpose of appealing that determination. 
The clerk’s record was filed in this Court on December 27, 2008, and the portion of the reporter’s
record prepared by Albert Alvarez was filed on April 16, 2008.  Reporter Cathy Mata’s portion of
the record has not yet been filed.  On June 2, 2008, we sent Mata notice that her portion of the record
was overdue and asked her to file the record by June 17 or provide an explanation of the delay and
an estimate of when the record would be filed.  On July 9, 2008, we received a request from Mata,
dated July 2, asking for an extension until October 3, 2008, a ninety-three day extension.  Such an
extension would result in the record being filed about ten months after appellant filed her notice of
accelerated appeal and the trial court found that the appeal was frivolous.  See Tex. Fam. Code Ann.
§ 263.405(f), (g) (West Supp 2007) (in appeal from termination order, record must be filed 60 days
after order is signed unless court denies request for free record; in appeal from finding that appeal
is frivolous, record of hearing must be filed without advance payment within 10 days of court’s
decision); see also Tex. R. App. P. 35.1(b) (in accelerated appeal, record must be filed ten days after
notice of appeal is filed).  We grant Mata’s request in part and will allow a thirty-day extension. 
Mata is ordered to prepare and file the record by August 14, 2008.  No further extensions
will be granted.
 
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   July 15, 2008